DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 2/26/2021 that has been entered, wherein claims 1-20 are pending.
Claim Objections
Claims 6 and 19 objected to because of the following informalities:  Claims 6 and 19 contain the  phrase “forming an extrinsic base region is on the base region” in line 1.  For the purpose of examination “forming an extrinsic base region is on the base region” will be interpreted as “forming an extrinsic base region on the base region”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7-13 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the buried oxide layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is the buried oxide layer the same or different then the buried dielectric layer of claim 1 from which this claim depends? For the purpose of examination, “the buried oxide layer” will be interpreted as “the buried dielectric layer”.

Claim 7 recites the limitation "a first portion of the at least said second type III-V semiconductor material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Is a first portion of the at least said second type III-V semiconductor material the same or different a first portion of the at least the second type III-V semiconductor material of claim 1 from which this claim depends? For the purpose of examination, “a first portion of the at least said second type III-V semiconductor material” will be interpreted as “the first portion of the at least said second type III-V semiconductor material”.

Claim 7 recites the limitation "a second portion of the at least said second type III-V semiconductor material" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Is a second portion of the at least said second type III-V semiconductor material the same or different a second portion of the at least the second type III-V semiconductor material of claim 1 from which this claim depends? For the purpose of examination, “a second portion of the at least said second type III-V semiconductor material” will be interpreted as “the second portion of the at least said second type III-V semiconductor material”.

Claim 8 presently recited the phrase “the lateral bipolar junction transistor” in line 1. There is insufficient antecedent basis for this limitation in the claim.  Claim 8 is an independent claim and a lateral bipolar junction transistor has not been establish.  For the purpose of examination “the lateral bipolar junction transistor” will be interpreted as “a lateral bipolar junction transistor”.

Claims 9-13 depend on claim 8 and inherit it’s deficiencies. 

Claim 12 recites the limitation "the buried oxide layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Is the buried oxide layer the same or different then the buried dielectric layer of claim 8 from which this claim depends? For the purpose of examination, “the buried oxide layer” will be interpreted as “the buried dielectric layer”.

Claim 13 recites the limitation "a first portion of the at least said second type III-V semiconductor material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Is a first portion of the at least said second type III-V semiconductor material the same or different a first portion of the at least the second type III-V semiconductor material of claim 8 from which this claim depends? For the purpose of examination, “a first portion of the at least said second type III-V semiconductor material” will be interpreted as “the first portion of the at least said second type III-V semiconductor material”.

Claim 13 recites the limitation " a second portion of the at least said second type III-V semiconductor material" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Is a second portion of the at least said second type III-V semiconductor material the same or different a second portion of the at least the second type III-V semiconductor material of claim 8 from which this claim depends? For the purpose of examination, “a second portion of the at least said second type III-V semiconductor material” will be interpreted as “the second portion of the at least said second type III-V semiconductor material”.

Claim 19 recites the limitation "a first portion of the at least said second type III-V semiconductor material" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Is a first portion of the at least said second type III-V semiconductor material the same or different a first portion of the at least the second type III-V semiconductor material of claim 14 from which this claim depends? For the purpose of examination, “a first portion of the at least said second type III-V semiconductor material” will be interpreted as “the first portion of the at least said second type III-V semiconductor material”.

Claim 19 recites the limitation " a second portion of the at least said second type III-V semiconductor material" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  Is a second portion of the at least said second type III-V semiconductor material the same or different a second portion of the at least the second type III-V semiconductor material of claim 14 from which this claim depends? For the purpose of examination, “a second portion of the at least said second type III-V semiconductor material” will be interpreted as “the second portion of the at least said second type III-V semiconductor material”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-12 and 14-19  are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (2015/0263091 A1) in view of Cheng et al. (US 2016/0093695 A1) herein Cheng ’95 and Ning et al. (US 2012/0139009 A1).
Regarding claim 1, Hashemi teaches the method of forming a lateral bipolar junction transistor (LBJT)(Figs. 1-9) comprising:
a type IV semiconductor on insulator layer(SOI layer, ¶0031) that is present over a buried dielectric layer(26, ¶0031), wherein the buried dielectric layer(26, ¶0031) is present on a type IV base substrate layer(24, ¶0031); 
forming a first type III-V semiconductor material layer(42, Ge, ¶0036); 
patterning the first type III-V semiconductor material layer(42, Ge, ¶0036) into a base region(42, ¶0035) atop a pedestal(please see examiner annotated 5) of the buried dielectric layer(26, ¶0031); and 
forming at least a second type III-V semiconductor material(44, Si, ¶0045) on sidewalls of the base region(42, ¶0035), wherein a second portion(44, ¶0039)  of the at least the second type III-V semiconductor material(44, Si, ¶0045) provides a collector region(¶0037).

    PNG
    media_image1.png
    447
    625
    media_image1.png
    Greyscale

Hashemi is silent in regards to forming a fin structure from a type IV semiconductor on insulator layer(SOI layer, ¶0031) that is present over a buried dielectric layer(26, ¶0031), wherein the buried dielectric layer(26, ¶0031) is present on a type IV base substrate layer(24, ¶0031); forming a first type III-V semiconductor material layer(42, Ge, ¶0036) on sidewalls of the fin structure from the type IV semiconductor on insulator layer(SOI layer, ¶0031); wherein a first portion of the at least the second type III-V semiconductor material(44, Si, ¶0045) provides an emitter region. Hashemi does teach the first type III-V semiconductor material layer(42, Ge, ¶0036) is part of a fin structure(22, ¶0031).

Cheng ‘95 teaches a method forming a fin structure for a semiconductor structure(Fig. 1-4) comprising forming a fin structure(106, ¶0023) from a type IV semiconductor on insulator layer(105, ¶0024) that is present over a buried dielectric layer(104, ¶0024), wherein the buried dielectric layer(104, ¶0025) is present on a type IV base substrate layer(102, ¶0035); forming a first type III-V semiconductor material layer(110, ¶0030) on sidewalls of the fin structure(106, ¶0023) from the type IV semiconductor on insulator layer(105, ¶0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, to include forming a fin structure from a type IV semiconductor on insulator layer that is present over a buried dielectric layer, wherein the buried dielectric layer is present on a type IV base substrate layer; forming a first type III-V semiconductor material layer on sidewalls of the fin structure from the type IV semiconductor on insulator layer as taught by Cheng ‘95, in order to form III-V fins and IV fins having a similar fin pitch and on a shared surface without the need for long epitaxial growth times and with low levels of defects and to allow circuit designers to follow the design rule(¶0021).

Hashemi and Cheng ’95 are silent in regards to a first portion of the at least the second type III-V semiconductor material(44, Si, ¶0045) provides an emitter region.

Ning teaches a method of forming a lateral bipolar junction transistor(Fig. 14) wherein a first portion(40, ¶0062) of the at least the second type III-V semiconductor material(Si, ¶0043) provides an emitter region(¶0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, so that a first portion of the at least the second type III-V semiconductor material provides an emitter region, as taught by Ning, in order to minimize parasitic capacitance because the side of the first heterojunction between the emitter and the base is substantially the same as the second heterojunction between the base and the collector(¶0062).

Regarding claim 2, Hashemi teaches the method of claim 1, wherein the first type III-V semiconductor material(42, Ge, ¶0036) is different from the at least the second type III-V semiconductor material(44, Si, ¶0045).

Regarding claim 3, Hashemi teaches the method of claim 2, wherein the first type III-V semiconductor material(42, Ge, ¶0036) is doped to a first conductivity type and the second type III-V semiconductor material(44, Si, ¶0045) is doped to a second conductivity type(¶0038).

Regarding claim 4, Hashemi teaches the method of claim 3, wherein the type IV semiconductor on insulator layer(SOI layer, ¶0031) is composed of a silicon containing material(Si, ¶0031).

Regarding claim 5, Hashemi teaches the method of claim 4, wherein the buried dielectric layer(26, ¶0031) is comprised of a silicon oxide containing dielectric layer(¶0031).

Regarding claim 6, Hashemi teaches the method of claim 1, further comprising forming an extrinsic base region(50, ¶0041) on the base region(42, ¶0035).

Hashemi and Cheng ‘95 silent in regards to epitaxially forming an extrinsic base region(50, ¶0041).

Ning teaches a method of forming a lateral bipolar junction transistor(Fig. 14) comprising epitaxially(¶0033) forming an extrinsic base region(58, ¶0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, to include epitaxially forming an extrinsic base region, as taught by Ning, in order to minimize parasitic capacitance because the side of the first heterojunction between the emitter and the base is substantially the same as the second heterojunction between the base and the collector(¶0062).

Regarding claim 8, Hashemi teaches a method of forming a lateral bipolar junction transistor(Figs. 1-9)  comprising: 
a type IV semiconductor on insulator layer(SOI layer, ¶0031) that is present over a buried dielectric layer(26, ¶0031), the buried dielectric layer(26, ¶0031) is present on a type IV base substrate layer(24, ¶0031),
a first type III-V semiconductor material layer(42, Ge, ¶0036); 
second patterning the first type III-V semiconductor material layer(42, Ge, ¶0036) to form a base region(42, ¶0035) atop a pedestal (please see examiner annotated 5)of the buried dielectric layer(26, ¶0031), wherein a second mask(30, 34, ¶0032) for patterning the base region(42, ¶0035) extends along a second direction(direction perpendicular to the length of fin 22) that is perpendicular to the first direction(direction of length of fin 22) and is across the trench(trench between fin adjacent fin 22); and 
epitaxially(¶0045) forming at least a second type III-V semiconductor material(44, Si, ¶0045) on sidewalls of the base region(42, ¶0035) and a second portion(44, ¶0039)  of the at least the second type III-V semiconductor material(44, Si, ¶0045) provides a collector region(¶0037).

Hashemi is silent in regards to first patterning a fin structure from a type IV semiconductor on insulator layer(SOI layer, ¶0031) that is present over a buried dielectric layer(26, ¶0031), the buried dielectric layer(26, ¶0031) is present on a type IV base substrate layer(24, ¶0031),
wherein a first mask for patterning the fin structure provides fins having a length extending in a first direction along a trench; 
epitaxially forming a first type III-V semiconductor material layer(42, Ge, ¶0036) on sidewalls of the fin structure from the type IV semiconductor on insulator layer(SOI layer, ¶0031); wherein a first portion of the at least the second type III-V semiconductor material(44, Si, ¶0045) provides an emitter region. Hashemi does teach the first type III-V semiconductor material layer(42, Ge, ¶0036) is part of a fin structure(22, ¶0031).

Cheng ‘95 teaches a method forming a fin structure for a semiconductor structure(Fig. 1-4) comprising first patterning a fin structure(106, ¶0023) from a type IV semiconductor on insulator layer(105, ¶0024) that is present over a buried dielectric layer(104, ¶0024), the buried dielectric layer(104, ¶0025) is present on a type IV base substrate layer(102, ¶0035); wherein a first mask(108, ¶0028) for patterning the fin structure(106, ¶0023) provides fins(106, ¶0023) having a length extending in a first direction(into the page) along a trench(trench between fins 106); 
epitaxially(¶0030) forming a first type III-V semiconductor material layer(110, ¶0030) on sidewalls of the fin structure(106, ¶0023) from the type IV semiconductor on insulator layer(105, ¶0024). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, to include first patterning forming a fin structure from a type IV semiconductor on insulator layer that is present over a buried dielectric layer, the buried dielectric layer is present on a type IV base substrate layer; wherein a first mask for patterning the fin structure provides fin having a length extending in a first direction along a trench; epitaxially forming a first type III-V semiconductor material layer on sidewalls of the fin structure from the type IV semiconductor on insulator layer as taught by Cheng ‘95, in order to form III-V fins and IV fins having a similar fin pitch and on a shared surface without the need for long epitaxial growth times and with low levels of defects and to allow circuit designers to follow the design rule(¶0021).

Hashemi and Cheng ’95 are silent in regards to a first portion of the at least the second type III-V semiconductor material(44, Si, ¶0045) provides an emitter region.

Ning teaches a method of forming a lateral bipolar junction transistor(Fig. 14) wherein a first portion(40, ¶0062) of the at least the second type III-V semiconductor material(Si, ¶0043) provides an emitter region(¶0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, so that a first portion of the at least the second type III-V semiconductor material provides an emitter region, as taught by Ning, in order to minimize parasitic capacitance because the side of the first heterojunction between the emitter and the base is substantially the same as the second heterojunction between the base and the collector(¶0062).

Regarding claim 9, Hashemi teaches the method of claim 8, wherein the first type III-V semiconductor material(42, Ge, ¶0036) is different from the at least the second type III-V semiconductor material(44, Si, ¶0045).

Regarding claim 10, Hashemi teaches the method of claim 9, wherein the first type III-V semiconductor material(42, Ge, ¶0036) is doped to a first conductivity type and the second type III-V semiconductor material(44, Si, ¶0045) is doped to a second conductivity type(¶0038).

Regarding claim 11, Hashemi teaches the method of claim 10, wherein the type IV semiconductor on insulator layer(SOI layer, ¶0031) is composed of a silicon containing material(Si, ¶0031).

Regarding claim 12, Hashemi teaches the method of claim 8, wherein the buried dielectric layer(26, ¶0031) is comprised of a silicon oxide containing dielectric layer(¶0031).

Regarding claim 14, Hashemi teaches a method of forming a device(Fig. 1-9) comprising: 
a type IV semiconductor layer(SOI layer, ¶0031) that is present over a dielectric layer(26, ¶0031); 
a first type III-V semiconductor material layer(42, Ge, ¶0036); 
patterning the first type III-V semiconductor material layer(42, Ge, ¶0036) into a base region(42, ¶0035) atop a pedestal(please see examiner annotated 5) of the dielectric layer(26, ¶0031); and 
forming at least a second type III-V semiconductor material(44, Si, ¶0045) on sidewalls of the base region(42, ¶0035), 
wherein a second portion((44, ¶0039)  of the at least the second type III-V semiconductor material(44, Si, ¶0045) provides a collector region(¶0037).

Hashemi is silent in regards to forming a fin structure from a type IV semiconductor layer(SOI layer, ¶0031) that is present over a dielectric layer(26, ¶0031); 
forming a first type III-V semiconductor material layer(42, Ge, ¶0036) on sidewalls of the fin structure, a first portion of the at least the second type III-V semiconductor material(44, Si, ¶0045) provides an emitter region. Hashemi does teach the first type III-V semiconductor material layer(42, Ge, ¶0036) is part of a fin structure(22, ¶0031).

Cheng ‘95 teaches a method forming a fin structure for a semiconductor structure(Fig. 1-4) comprising forming a fin structure(106, ¶0023) from a type IV semiconductor layer(105, ¶0024) that is present over a dielectric layer(104, ¶0024), forming a first type III-V semiconductor material layer(110, ¶0030) on sidewalls of the fin structure(106, ¶0023). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, to include forming a fin structure from a type IV semiconductor that is present over a buried dielectric layer; forming a first type III-V semiconductor material layer on sidewalls of the fin structure, as taught by Cheng ‘95, in order to form III-V fins and IV fins having a similar fin pitch and on a shared surface without the need for long epitaxial growth times and with low levels of defects and to allow circuit designers to follow the design rule(¶0021).

Hashemi and Cheng ’95 are silent in regards to a first portion of the at least the second type III-V semiconductor material(44, Si, ¶0045) provides an emitter region.

Ning teaches a method of forming a device(Fig. 14) wherein a first portion(40, ¶0062) of the at least the second type III-V semiconductor material(Si, ¶0043) provides an emitter region(¶0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, so that a first portion of the at least the second type III-V semiconductor material provides an emitter region, as taught by Ning, in order to minimize parasitic capacitance because the side of the first heterojunction between the emitter and the base is substantially the same as the second heterojunction between the base and the collector(¶0062).

Regarding claim 15, Hashemi teaches the method of claim 14, wherein the first type III-V semiconductor material(42, Ge, ¶0036) is different from the at least the second type III-V semiconductor material(44, Si, ¶0045).

Regarding claim 16, Hashemi teaches the method of claim 14, wherein the first type III-V semiconductor material(42, Ge, ¶0036) is doped to a first conductivity type and the second type III-V semiconductor material(44, Si, ¶0045) is doped to a second conductivity type(¶0038).

Regarding claim 17, Hashemi teaches the method of claim 14, wherein the type IV semiconductor layer(SOI layer, ¶0031) is comprised of a silicon containing material(Si, ¶0031).

Regarding claim 18, Hashemi teaches the method of claim 14, wherein the dielectric layer(26, ¶0031) is comprised of a silicon oxide containing dielectric layer(¶0031).

Regarding claim 19, Hashemi teaches the method of claim 14, further comprising forming an extrinsic base region(42, ¶0035) is on the base region(42, ¶0035).

Hashemi and Cheng ‘95 silent in regards to epitaxially forming an extrinsic base region(50, ¶0041).

Ning teaches a method of forming a lateral bipolar junction transistor(Fig. 14) comprising epitaxially(¶0033) forming an extrinsic base region(58, ¶0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, to include epitaxially forming an extrinsic base region, as taught by Ning, in order to minimize parasitic capacitance because the side of the first heterojunction between the emitter and the base is substantially the same as the second heterojunction between the base and the collector(¶0062).
Claims 7, 13 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over Hashemi et al. (2015/0263091 A1), Cheng et al. (US 2016/0093695 A1) herein Cheng ’95 and Ning et al. (US 2012/0139009 A1) as applied to claims 1, 8 and 14 above further in view of Cheng et al. (US 2016/0293736 A1) herein Cheng ‘36.
Regarding claim 7, 13 and 20, Hashemi, in view of Cheng ’95 and Ning, teaches the method of claim 1, 8 and 14, further comprising: 
epitaxially(¶0045) growing the second portion(44, ¶0039)  of the at least said second type III-V semiconductor material(44, Si, ¶0045) on a collector sidewall of the base region(42, ¶0035) to form the collector region(¶0037).

Hashemi and Cheng ’95 are silent in regards to forming a layer of dielectric spacer material on opposing sides of the base region(42, ¶0035); 
recessing the layer of dielectric spacer material on an emitter side of the base region(42, ¶0035) to form an emitter spacer; 
epitaxially growing the first portion of the at least said second type III-V semiconductor material(44, Si, ¶0045) on an emitter sidewall of the base region(42, ¶0035) to form the emitter region; 
recessing the layer of dielectric spacer material on an collector side of the base region(42, ¶0035) to form a collector spacer.

Ning teaches a method of forming a lateral bipolar junction transistor(Fig. 14) comprising epitaxially growing the first portion(40, ¶0062) of the at least the second type III-V semiconductor material(Si, ¶0043) on an emitter sidewall of the base region(54, ¶0063) to form the emitter region(¶0062). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, to include epitaxially growing a first portion of the at least said second type III-V semiconductor material on an emitter sidewall of the base region to form the emitter region, as taught by Ning, in order to minimize parasitic capacitance because the side of the first heterojunction between the emitter and the base is substantially the same as the second heterojunction between the base and the collector(¶0062).

Hashemi, Cheng ’95 and Ning, are silent in regards to forming a layer of dielectric spacer material on opposing sides of the base region(42, ¶0035); 
recessing the layer of dielectric spacer material on an emitter side of the base region(42, ¶0035) to form an emitter spacer; recessing the layer of dielectric spacer material on an collector side of the base region(42, ¶0035) to form a collector spacer. Hashemi does teach the first type III-V semiconductor material layer(42, Ge, ¶0036) is part of a fin structure(22, ¶0031).

Cheng ’36 teaches a method forming a fin structure for a semiconductor structure(Fig. 4-8) comprising forming a layer of dielectric spacer material(440, 484, ¶0050) on opposing sides of the base region(414, 417 ¶0049); recessing the layer of dielectric spacer material(440, 484, ¶0050) on an emitter side of the base region(414, 417 ¶0049) to form an emitter spacer(left 441, ¶0054); recessing the layer of dielectric spacer material(440, 484, ¶0050) on an collector side of the base region(414, 417 ¶0049) to form a collector spacer(right 441, ¶0054). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashemi, to include forming a layer of dielectric spacer material on opposing sides of the base region; recessing the layer of dielectric spacer material on an emitter side of the base region to form an emitter spacer; recessing the layer of dielectric spacer material on an collector side of the base region to form a collector spacer, as taught by Cheng ’36, in order to have a fin structure that is resistant to undercut, tipping and liftoff(¶0001).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892